11-4501-cv
         Young v. Hartford Life and Accident Ins. Co., et al.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of December, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                PETER W. HALL,
 8                         Circuit Judges,
 9                RICHARD W. GOLDBERG,*
10                         Judge.
11
12
13       SUSAN A. YOUNG,
14
15                                     Plaintiff-Appellant,
16
17                      v.                                           11-4501-cv
18
19       HARTFORD LIFE AND ACCIDENT
20       INSURANCE COMPANY, CONTINENTAL
21       CASUALTY COMPANY,
22
23                                     Defendants-Appellees.
24
25
26
27
28
29
30

                *
                 Judge Richard W. Goldberg, of the United States Court of
         International Trade, sitting by designation.
 1   FOR APPELLANT:         SCOTT M. RIEMER, Riemer &
 2                          Associates, LLC, New York, NY.
 3
 4
 5   FOR APPELLEE:          MICHAEL H. BERNSTEIN (John T.
 6                          Seybert, on the brief), Sedgwick
 7                          LLP, New York, NY.
 8
 9
10       Appeal from the United States District Court for the

11   Southern District of New York (Holwell, J.).

12
13       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

14   AND DECREED that the September 23, 2011 memorandum opinion

15   and order of the United States District Court for the

16   Southern District of New York (Holwell, J.), No. 09 Civ.

17   9811 (RJH), 2011 WL 4430859 (S.D.N.Y. Sept. 23, 2011), is

18   AFFIRMED.

19        On November 30, 2009, Plaintiff-Appellant Susan A.

20   Young (“Young”) filed a complaint against Defendants-

21   Appellees Hartford Life and Accident Insurance Company and

22   Continental Casualty Company claiming that the denial of her

23   long-term disability benefits (“LTD”) was arbitrary and

24   capricious under the Employee Retirement Income Security Act

25   of 1974, 29 U.S.C. § 1001, et seq.   After cross-motions for

26   summary judgment, the district court denied Young’s motion

27   and granted Appellees’ motion on September 23, 2011.    We


                                  2
1    assume the parties’ familiarity with the facts, the

2    procedural history of the case, and the issues on appeal.

3        Young argues that she did not receive a full and fair

4    review because Hartford did not specify what documents she

5    needed in order to perfect her appeal and shifted the

6    justification for denying her long-term disability in the

7    first instance when it denied her appeal.   Young did not

8    preserve this argument, and we decline to consider it

9    consistent with our well-established general rule.     See

10   Bogle-Assegai v. Connecticut, 470 F.3d 498, 504 (2d Cir.

11   2006).   Moreover, in light of the district court’s thorough

12   memorandum opinion that faithfully applied the relevant

13   precedent to a carefully reviewed record, we will not set

14   aside this prudential doctrine.   See In re Nortel Networks

15   Corp. Sec. Litig., 539 F.3d 129, 133 (2d Cir. 2008).

16       Young also argues that Hartford failed to obtain

17   readily available documents before denying her appeal.       We

18   have never saddled an insurer like Hartford with the type of

19   obligation that Young seeks to establish, and Young has

20   failed to offer a persuasive justification for creating such

21   a precedent.   Moreover, the district court assumed arguendo

22   that the obligation existed and concluded that she did not


                                   3
1    demonstrate how these documents would have affected the

2    outcome of her claim.   For substantially the same reasons

3    that the district court gave, we agree.

4        Young next contends that Hartford’s decision was

5    arbitrary and capricious and that the district court erred

6    in concluding that the termination of her LTD benefits was

7    supported by substantial evidence.     See Durakovic v. Bldg.

8    Svcs. 32 BJ Pension Fund, 609 F.3d 133, 141 (2d Cir. 2009).

9    Here, the district court underwent a very thorough and well-

10   reasoned analysis before concluding that substantial

11   evidence supported the decision to deny Young LTD.     We will

12   not repeat that analysis here and agree that Hartford’s

13   denial was not arbitrary and capricious for substantially

14   the reasons the district court gave.

15       Finally, Young asks us to “apply greater skepticism to

16   Hartford’s determination as a result of [a] conflict of

17   interest” should we “conclude that the issues [supra] are a

18   close call.”   Appellant Br. at 54.    She then argues that

19   Hartford suffered a debilitating conflict of interest that

20   requires us to cut competing inferences in her favor.     “A

21   plaintiff’s showing that the administrator’s conflict of

22   interest affected the choice of a reasonable interpretation


                                   4
1    is only one of ‘several different considerations’ that

2    judges must take into account when ‘review[ing] the

3    lawfulness of benefit denials.’”     Hobson v. Metropolitan

4    Life Ins. Co., 574 F.3d 75, 83 (2d Cir. 2009) (quoting

5    McCauley v. First Unum Life Ins. Co., 551 F.3d 126, 133 (2d

6    Cir. 2008)).     Even assuming arguendo that a conflict of

7    interest existed, Young has not sufficiently proven that the

8    conflict actually affected the outcome of her case and made

9    the denial of her benefits unlawful.     See Durakovic, 609

10   F.3d at 139-40; McCauley, 551 F.3d at 134-37.     Furthermore,

11   we decline Young’s invitation to evaluate the denial of her

12   benefits with “greater skepticism” under the Ninth Circuit’s

13   conflict-of-interest framework.     See Abatie v. ALTA Health &

14   Life Ins. Co., 458 F.3d 955, 968-69 (9th Cir. 2006) (en

15   banc).

16       We have considered Appellant’s remaining arguments and,

17   after a thorough review of the record, find them to be

18   without merit.

19       For the foregoing reasons, the memorandum-decision and

20   order is AFFIRMED.
21
22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25



                                     5